Case 1:18-cV-05955-VEC Document 42 Filed 01/22/19 Page 1 of 2

UNlTED S',l`ATES DISTRlCT COURT
SOUTHER_N DlSTRlCT OF NEW YORK

 

NICOLE BURGESS, : Index No: l8-cV-5955
Plaintiff. : (VEC)

-against- : S'I`I`PULATION OF
: VOLUNTARY
TWO CHAR.LTON OWNERS CORP. and : DISM`ISSAL
CH`ARLTON OW`NERS CORP., : `PURSUANT TO
F.R.C.P. 4l(a)(1)(A)(ii)
Defendants.
X

 

lT IS H'EREBY STIPULATED AND AGREED, by and between the undersigned
counsel for the parties, plaintiff Nicole Burgess and defendant Two Charlton Owners Co'ip.
(co|lectively, the “`.Pai'ties”), that pursuant to Rule 4l(a_`)(l)(A)(ii) of the .I*`cderal Ru|es ot` C.iv.il
Procedure, all of the claims that Were asserted or that could have been asserted in the above-
ca_ptioned action are hereby dismissed with prejudice and Without costs or attol'.neys’ _t'ees to any
Party as against the other.

IT lS HEREBY FURTHER STIPULATED AND AGREED that no Party hereto is an
infant or incompetent person for whom a committee or conservator has been appointed.

IT IS HEREBY FURTHER STlPULATED AND AGREED that this Stipulation may
be executed in counterparts and that facsimile/photocopy signatures may be accepted as originals
for all purposes, including filing with the Court.

I'T IS HEREBY FURTH`E_R STI'PULATED AND AGREED that this Stipulation may

Case 1:18-cV-05955-VEC Document 42 Filed 01/22/19 Page 2 of 2

be filed Without further notice With the Clerk of the Court by and Party herein.

Dated: New York, New York
Januarygf_a'f, 2019

BOY1) R.ICHARDS PARK'F.R & CoLoNNELLI, P.L.

F.mé{h, E'§q.

7 Times Square, 19th Floor
`NeW York, New York: 10036
(21`2) 400-0626
gehrlich@boydlawgroup.eom
A.ttorneys for Defendant

  

`By:

FiNi<ELsJ‘EiN'_LAW_?G Rou-r,>.'=, PLLC
r l__) _ ,/

"\i fi( f>*“ /l""
’ ii _ x l i

Stuart H. Finkelstein
338 Jericho Tur.npike
Syosset, NY 11791
(718) 261-4900
_tinkelsteinlawgroup@gmail.eom
Attorneys for Plai`nitz'jj`

SO O.RDER.ED:

'r\)

